NO. 12-13-00198-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

COZBY-GERMANY HOSPITAL, INC.,                               §   APPEAL FROM THE 294TH
APPELLANT

V.
                                                            §   JUDICIAL DISTRICT COURT
TARIQ MAHMOOD, M.D. AND TM
VAN ZANDT HOSPITAL, LLC F/K/A
VAN ZANDT HEALTHCARE,
APPELLEES                                                   §   VAN ZANDT COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         The parties have filed an agreed motion to dismiss this appeal. In their motion, the
parties state that they have resolved their dispute and no longer wish to pursue the appeal.
Because the parties have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs are
taxed against the party incurring them. See TEX. R. APP. P. 42.1(d).
Opinion delivered September 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 25, 2013


                                         NO. 12-13-00198-CV


                 COZBY-GERMANY HOSPITAL, INC.,
                              Appellant
                                 V.
    TARIQ MAHMOOD, M.D. AND TM VAN ZANDT HOSPITAL, LLC F/K/A VAN
                        ZANDT HEALTHCARE,
                              Appellees


                                Appeal from the 294th District Court
                       of Van Zandt County, Texas (Tr.Ct.No. 13-00088)


                   THIS CAUSE came on to be heard on the agreed motion of Appellant and
Appellees to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, and that the decision be certified to the court below for observance. Costs are
taxed against the party incurring them.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.